Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.

DETAILED ACTION
	The following NON-FINAL Office Action is in response to communication filed on 05/07/2021 regarding application 16/248,578.

Status of Claims
	Claim(s) 1, 3-12, 14, 16, 18-20, and 22-24 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.

	Examiner disagrees as the independent claims recite a means for obtaining work items in a queue via, determining agent availability via a database, assigning work items to an agent workspace, and should the agent workspace indicate a rejection, update the database, and select another agent workspace to assign the work item to. This recites a process that would fall under the abstract idea of a mental process as someone with the aid of pen and paper would be capable of making the evaluations and judgements necessary to assign work items to a an agent workspace. Under Step 2A, Prong Two, and 2B additional elements are taken into consideration and the claims as a whole are seen as to whether or not a meaningful limitation has been implemented such as to overcome being recite to an abstract idea. In the immediate case the independent claims recite the additional elements of a database, an agent workspace (interface), a client device, a remote network management platform, and a non-transitory computer readable medium. These additional elements, as they are recited in applicant’s specification, are merely examples of either adding the words “apply it” to the judicial exception, or are seen as routine or conventional in the art. For those reasons the claims remain ineligible. Further, Examiner would like to note that the claims as written, should the method not receive a rejection of the work item, would take no further actions and would further be subject to the 101 rejection presented in more detail below.



Response to Amendments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the amended rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1, 3-12, 14, 16, 18-20, and 22-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 1, 3-12, 14, 16, 18-20, and 22-24 are directed towards actions for obtaining work items in a queue via, determining agent availability via a database, assigning work items to an agent workspace, and should the agent workspace indicate a rejection, update the database, and select another agent workspace to assign the work item to. These assignments fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Process and Organizing Human Activity (Fundamental Economic Principles or Practices)). These claims do not integrate the abstract idea into a practical application, and do not include 
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1, 3-12, and 22-24 are directed towards a system which falls under the product category. Claims 14, 16, and 18-19 are directed towards a method comprising at least one step. Claim 20 is directed towards an article of manufacture. Accordingly, the claims fall within the four statutory categories of inventions (product, article, and method) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
Regarding representative independent claims 1, 14, and 20 the claims set forth a system for obtaining work items in a queue via, determining agent availability via a database, assigning work items to an agent workspace, and should the agent workspace indicate a rejection, update 
Obtain a set of work items
Identify a first work item of the set of work items base don queue priority rules, wherein the queue priority rules organize the set of work items at least according to a quantity of time that each work item has remained unaddressed
For the first work item, identify from the plurality of agents, one or more available agents capable of addressing the first work item and
Assign the first work item to…a first agent of the one or more available agents by referencing…a set of parameters that differentiate the plurality of agents.
Transmit to a first client [device] capable of accessing the…dashboard configured to display the first work item
Receive...an indication of rejection…of the first work item by the first agent
In response to receiving an indication of rejection, determine a second agent of the one or more available agents that has not rejected the first work item
Assign the first work item only…to the second agent and
Transmit to a second client [device] capable of accessing the…dashboard configured to display the first work item
In response to receiving the indication of rejection, revise the parameters…to generate a revised set of parameters; and
Assign on or more other work items based on the revised set of parameters
Under Step 2A, Prong One, any additional elements are listed, and it is seen whether the claims are "directed to" the abstract idea.

A remote network management platform
A computing device
A client device
A database
A non-transitory computer readable medium
An agent workspace (interface)

These additional elements, considered both individually and as an ordered combination do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements also are mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)), or are adding insignificant extra-solution activity (See MPEP 2106.05(g)). Support for this determination can be found in paragraph(s) 43-45, and 47-48.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A Prong Two, there are several additional elements. The computing device, remote network management platform, agent workspace, client device, and non-transitory computer-readable medium are at best the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (See MPEP 2106.05(f)). The database is an example of adding insignificant extra solution activity (See MPEP 21060.5(g)) specifically, an example of mere data gathering which 
Dependent claims 3-12, 16, 18-19, and 22-24 recite further narrowing of the abstract idea and therefore are ineligible for the similar reasons describe above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claim(s) 1, 3-10, and 14, 16, and 18-20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US 2014/0146961 Al) in view of Setchell (US 2018/0341891 Al) and Laredo (US 2013/0066944 A1).

Claim(s) 1, 14, and 20 –
	Ristock teaches the following:
A computational instance disposed within a remote network management platform, wherein the remote network management platform is associated with a managed network by way of the computational instance, wherein the computational instance contains one or more queues, wherein a plurality of agents is assigned to address work items in the one or more queues, wherein each work item is a representation of a submission requesting review by an agent of the plurality of agents; and (Ristock: Paragraph 58, " ... maybe hosted in equipment dedicated to the enterprise or third-party service provider, and/or hosted in a remote computing environment ... private or public cloud environment ... "; Paragraph 60, " ... customers, or other end users ... desiring to receive services from the contact center may initiate inbound calls to the contact center via their 
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising: (Ristock: Paragraph 90, " ... code may be stored as a series of instructions, or commands on a computer readable medium ... ")
Obtaining a set of work items, wherein the set of work items comprises work items generated from submissions received within a first predefined period or work items that have remained unaddressed for at least a second predefined period (Ristock: Paragraph 60, " ... customers, or other end users ... desiring to receive services from the contact center may initiate inbound calls to the contact center via their end user devices ... "; Paragraph 65, " ... the call server may place the call in a call queue ... ")
Identifying a first work item of the set of work items based on queue priority rules, wherein the queue priority rules organize the set of work items at least according to a quantity of time that each work item has remained unaddressed (Ristock: Paragraph 65, " ... the call server may place the call in a call queue ... "; Paragraph 66, " ... the call is removed from the call queue and transferred to the corresponding agent device ... ")
For the first work item, identify from the plurality of agents, one or more available agents capable of addressing that includes the first work item, by referencing a database storing a set of parameters that differentiate the plurality of 
Assign the first work item to a first agent workspace associate with a first agent of the one or more available agents (Ristock: Paragraph 68, “...the routing server 20 may be enhanced with functionality for managing back-office/offline activities that are assigned to enterprise employees.")
Transmit, to a first client device capable of accessing the first agent workspace, a first dashboard configured to display the first work item (Ristock: Paragraph 68, “... Once a work item is assigned to an agent, the work item may appear in the agent's workbin 26a-26b (collectively referenced as 26) as a task to be completed by the agent. The agent's workbin may be implemented via any data structure conventional in the art, such as, for example, a linked list, array, and/or the like.")
Transmit, to a second client device capable of accessing the second agent workspace, a second dashboard configured to display the first work item (Ristock: Paragraph 68, “... Once a work item is assigned to an agent, the work item may appear in the agent's workbin 26a-26b (collectively referenced as 26) as a task to be completed by the agent. The agent's workbin may be implemented via any data 
Ristock does not teach the following, however, in analogous art of work assignment Setchell discloses the limitation below:
Receive, from the first client device, via the first agent workspace, an indication of rejection of the first work item by the first agent (Setchell: Paragraph 94, " ... the system may select a clerk to which the task is assigned and generate a voice message to the particular clerk to which the task is assigned. The system may then wait for a voice response from the clerk to which the task is assigned whether the task is accepted or rejected. If the task is rejected or a response is not received within a given time period, the system may reassign the task to another clerk ... ")
In response to receiving the indication of rejection, determine a second agent of the one or more available agents that has not rejected the first work item (Setchell: Paragraph 94, “...the system may select a clerk to which the task is assigned and generate a voice message to the particular clerk to which the task is assigned. The system may then wait for a voice response from the clerk to which the task is assigned whether the task is accepted or rejected. If the task is rejected or a response is not received within a given time period, the system may reassign the task to another clerk ... ")
Assign the first work item only to a second agent workspace associated with the second agent (Setchell: Paragraph 94, “... the system may select a clerk to which the task is assigned and generate a voice message to the particular clerk to which the task is assigned. The system may then wait for a voice response from the clerk 
Assigning one or more other work items based on the revised set of parameters (Setchell: Paragraph 94, “If the task is rejected or a response is not received within a given time period, the system may reassign the task to another clerk…”)
Ristock in view of Setchell does not teach the following, however, in analogous art of work assignment Laredo discloses the limitation below: 
In response to receiving the indication of rejection, revising the parameters stored in the database to generate a revised set of parameters; and (Laredo: Paragraph 84, “A second user possessing knowledge receives the task/subtask and 1) accepts responsibility for the task/subtask or 2) rejects responsibility for the task/subtask (step 925). A second user possessing knowledge that accepts the task/subtask is identified as task owner 2 (step 930). Task owner 2 may identify to 1) complete the entire task, 2) forward the task transferring responsibility to another person possessing knowledge to complete the task, 3) segment the task into subtask(s) and send to other person(s) possessing knowledge to complete the segmented subtask(s), or 4) make other suitable response. Task owner 2 may complete those portions of the task he is able while segmenting other portions into subtasks (step 935)….”; Paragraph 86, “After the response(s) are aggregated and validated, the process updates a database with the validated response(s) and updates a registry, such as registry of task information 341 of FIG. 3 (step 955)…”)



Claims 3, and 16 –
	Ristock in view of Setchell and Laredo teach the limitations of claims 1 and 14.
	Ristock further discloses:
Wherein obtaining the set of work items comprises: obtaining at least one work item responsive to a change in a work capacity of an agent of the plurality of agents. (Ristock: Paragraph 111, "determines that there are one or more agents with current (or projected) capacity, skills, and the like, for handling the work item, the interaction server (or iWD server) transmits, in step 806, a routing request to the routing server 20. In this regard, the work item may be removed from the queue implementing the global task list and placed in a routing queue maintained by the routing server ... ") The examiner interprets the future state of the agent's capacity to be equivalent to a change.

Claim 4 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1.
	Ristock further discloses:
Wherein obtaining the set of work items comprises: obtaining at least one work item corresponding to a user submission requesting review by an agent. (Ristock: Paragraph 60, " ... customers, or other end users ... desiring to receive services from the contact center may initiate inbound calls to the contact center via their end user devices ... "; Paragraph 65, " ... the call server may place the call in a call queue ... ")

Claims 5, and 19 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1 and 19.
	Ristock further discloses:
Wherein the set of parameters are indicative of respective skills of the plurality of agents, and wherein identifying one or more available agents capable of addressing the first work item comprises: (Ristock: Paragraph 10, " ... the target for routing the work item may include evaluating information about occupancy, skills ... "; Paragraph 30, " ... one or more parameters comprise at least one of a ... skill group ... ")
Storing a skill set of each agent of the plurality of agents in the database (Ristock: Paragraph 111, “whether one or more resources associated with the distribution target are available. For example, if the distribution target is an agent group having a particular skill set, availability may be determined based on capacity 
Identifying, using the database, one or more available agents having one or more skills that match one or more particular skills required to address the first work item. (Ristock: Paragraph 53, " ... prioritize, re-prioritize, and assign tasks based on skills ... ")
Claim 6 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1.
	Ristock further discloses:
Wherein assigning the first work item to the first workspace with the first agent of the one or more agents comprises: selecting the first agent further based on a capacity level of each agent of the one or more available agents, wherein a capacity level for each agent of indicates a quantity of work items assigned to each agent. (Ristock: Paragraph 111, "availability may be determined based on capacity settings for each of the agents in the agent group who is eligible to receive an interaction. An agent's capacity may be set to indicate a number of tasks or types of tasks that an agent may be assigned to handle concurrently at any point in time (e.g. concurrently handle three email responses, two chat sessions, or two order processing activities).")

Claim 7 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1.
	Ristock further discloses:
Wherein the first item represents a voice call requesting real-time communication with an agent (Ristock: Paragraph 70, " ... provide a mechanism for contacting the contact center, via, for example, web chat, voice call, email, web real time communication ... or the like ... ")


Claim 8 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1.
	Ristock further discloses:
Wherein the first work item represents a virtual chat requesting communication with an agent. (Ristock: Paragraph 70, " ... provide a mechanism for contacting the contact center, via, for example, web chat, voice call, email, web real time communication ... or the like ... ")

Claim 9 – 
Ristock in view of Setchell and Laredo teach the limitations of claims 1.
	Ristock further discloses:
Wherein the first work item represents a request for a software application from a user within the managed network. (Ristock: Paragraph 70, " ... provide a mechanism for contacting the contact center, via, for example, web chat, voice call, email, web real time communication ... or the like ... ", Fig 9D, Fig 16C) The examiner interprets the listed mechanisms to include the equivalent to a software application.






Claims 10 and 18 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1 and 14.
	Ristock further discloses:
Determining queue priorities for the one or more available agents, wherein the queue priorities indicate queue orders that the one or more available agents follow when addressing work items from multiple queues; and (Ristock: Paragraph 94," ... the interaction server arranges the [global task list] in order of priority or importance and may be based on business rules configured for the particular capture point ... "; Paragraph I 02, " ... at a certain intervals, the interaction server may be configured to automatically update or top-up the queue with the next highest priority tasks ... ")
Based on the queue priorities, determining a set of agents capable of addressing the first work item. (Ristock: Paragraph 110, “... The distribution target may be, for example, a specific agent, agent group, workbin, automated response system, and/or any other resource of the contact center. The identification of the distribution target may be based on, for example, data returned upon application of one or more rules by the rules engine 164 ... ")

Claim 22 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1.
Ristock does not disclose the following, however, in analogous art of assignment routing, Setchell discloses the following:
wherein obtaining the set of work items comprises determining that the set of work items were received within a first predefined period preceding a current time, determining that the set of work items have remained unaddressed for at least a second predefined time period preceding the current time, or both. (Setchell: Paragraph 94, "If the task is rejected or a response is not received within a given time period, the system may reassign the task to another clerk. If the task is accepted, the system may also wait for a voice response when the task has been completed.")

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Ristocks's "method', as described above, to clearly include the rejection and rerouting in view of Setchell in order to improve and expedite workflow by ensuring assignments are rerouted upon rejection. (Setchell: Paragraph 79, “... to keep the store running efficiently ... ") (see MPEP 2143 G).

Claim 23 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1.
Ristock further discloses:
wherein the computing device is configured to arrange each work item of the set of work items into one or more channels based on a type of each work item, and wherein each channel of the one or more channels comprises work items of a particular type of one or more types. (Ristock: Paragraph 133, "exemplary embodiments, tasks are processed for long-term task archiving ... (for example, the task is in one of three queues--iWD_Rejected 780, iWD_Canceled 782, or iWD_Completed 784--and the task's expiration date is in the past), it is possible based on business rules from the rules system 44 to store the task in Archive 786. Once the task is archived, a user may configure, through business rules from the rules system 44, a task archiving period after which archived tasks and their associated events are automatically purged. If a task is in one of the three queues (iWD_Rejected 780, iWD_Canceled 782, or iWD_Completed 784) and the expiration date has not passed, the task is marked as Done in state 788. Tasks that are not in one of the three queues (iWD_Rejected 780, iWD_Canceled 782, or iWD _ Completed 784) ... ")

Claim 24 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1 and 23.
Ristock further discloses:
wherein the one or more types comprise a telephone call, a virtual chat, an email, billing, products, software assistance, or a combination thereof. (Ristock: Paragraph 30, "Customers and agents may interact with contact center 115 through communication appliances such as land-line devices, e.g., telephones and 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US 2014/0146961 Al) in view of Setchell (US 2018/0341891 Al) and Laredo (US 2013/0066944 A1) and further in view of  McGann (US 2017/0111507 A1).

Claim 11 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1 and 10.
	Ristock in view of Setchell and Laredo does not teach the following, however, in analogous art of assignment routing McGann discloses:
filter the set of agents capable of addressing the first work item based on idle times of agents in the set of agents, wherein the idle times indicate quantities of time since the respective agents last addressed a work item (McGann: Paragraph 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Ristock in view of Setchell and Laredo’s "method', as described above, to clearly include the routing in view of McGann in order to improve and expedite workflow by ensuring assignments are rerouted upon rejection. (McGann: Paragraph 3 7, " ... optimized routing also brings about technical improvements ... by allowing more efficient use of technical resources of the contact center ... ") (see MPEP 2143 G).

Claim 12 –
Ristock in view of Setchell and Laredo teach the limitations of claims 1 and 10-11.
	Ristock in view of Setchell and Laredo does not teach the following, however, in analogous art of assignment routing McGann discloses:
select the first agent from the filtered set of agents based on a particular skill set of the first agent matching a skill set required to address the first work item. (McGann: Paragraph 65, "The routing server 20 interacts with the statistics server 22 to identity, from a pool of agents who are currently available ( or will be soon available), a candidate set of agents having the desired set of skills ... ")


Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624